Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, the term “may” in the recitation  “…recessed soap case may go into a wall” on line 2 is vague and indefinite. Additionally, claim 1, line 5, “the collapsible soap holster” lacks proper antecedent basis. Further, Claim 1, lines 5-6, “holding a soap in an upright standing position” is vague as to what position of a soap is considered upright or not upright.   Claim 1, line 8, “the front bracket” lacks proper antecedent basis. Claim 1, lines 11 and 14,  “…toward the back” is vague and indefinite as to the back of what element.  Additionally, line 11, applicant inferentially claims “a holster push-to-open latch” since there’s no antecedent basis for such element. Further, the line before last, the phrase “may be” in the recitation “drip tray may be positioned “ is vague and indefinite. It either The shower wall upright soap holder as claimed in claim ….” Or  “The method of operating…”.
Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph 
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9, 10, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pantoja et al (US publication no. 2012/0068587) in view of Horikawa et al (US Patent no. 9950615). Pantoja discloses a shower wall upright soap holder (10) and associated a method of operating the shower wall upright soap holder (10), wherein the shower wall upright soap holder has a recessed soap case (11) and a soap holster unit (21), the method comprising: pushing on a front of a soap holster when the collapsible soap holster is in an open holster configuration (figure 8)  to transition the collapsible soap holster from the open holster configuration to a catch position that puts the collapsible soap holster in a closed holster configuration (figure 7). Pantoja does not disclose stopping the pushing on the front of the collapsible soap holster with the collapsible soap holster past a catch position and the collapsible soap holster stays in the closed holster configuration; pushing on the front of the collapsible soap holster when the collapsible soap holster is in the closed holster configuration till the collapsible soap holster is past a release point; and stopping the pushing front of the collapsible soap holster when the collapsible soap holster is past the release point, and then the collapsible soap holster transitions from the closed holster configuration to the open holster configuration.  
 Horikawa discloses latching two pivotally connected components (10 and 4, figure 3) together via an automatic latch of the type that push-to-close and push-to-open comprising a plunger (18, figure 3) in one of the component engage with a catch (16,figure 3) the other component.  It would have been obvious to one of ordinary skilled in the art to have modify soap holder of Pantoja such that a latch of the push-push type latch is provided to open and close the soap holster. 

Regarding claim 16, Pantoja discloses holster unit with pair of coaxial pins (pins that are inserted in holes 17) rotatably engage hole in left and right of soap case (17).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pantoja et al (US publication no. 2012/0068587) in view of Horikawa et al (US Patent no. 9950615) as applied to claim 9 above, and further in view of Mattel (US patent no. D298712) . Pantoja and Horikawa combined discloses a shower wall upright soap holder having all the claimed features of applicant’s device except for wherein the one or more openings covers more than 40% of the bottom holster surface.  Mattel teaches providing a holder case for brush comprising the one or more openings covers more than 40% of the bottom holster surface (see illustration below).

    PNG
    media_image1.png
    669
    709
    media_image1.png
    Greyscale
Such openings has the well-known advantage of drainage of water. It would have been obvious to one of ordinary skilled in the art to have modify the holder case of Pantoja and Horikawa combined such that  the one or more openings covers more than 40% of the bottom holster surface as taught by Mattel for the well-known purposes of drainage of water. 
1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8, 11-14, 19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining prior art of record further demonstrate soap or towel holders of interests.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        


khc